Case 20-30149              Doc 277         Filed 04/06/20 Entered 04/06/20 12:46:17                             Desc Main
                                            Document     Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
     ______________________________________________
                                                   )
     In re:                                        )                                 Chapter 11 (Joint Administration)
                                                   )
     SD-Charlotte, LLC, et al.,1                   )                                 Case No. 20-30149
                                                   )
                    Debtors.                       )
                                                   )
     ______________________________________________)


     SECOND SUPPLEMENTAL NOTICE OF ASSUMPTION AND ASSIGNMENT

 PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.     On March 6, 2020, the United States Bankruptcy Court for the Western
 District of North Carolina (the “Bankruptcy Court”) entered an order (the “Bidding
 Procedures Order”),2 pursuant to sections 105(a), 363, 365, 503, 506 and 507 of title 11 of
 the United States Code (the “Bankruptcy Code”), rules 2002, 6004 and 6006 of the Federal
 Rules of Bankruptcy, in the chapter 11 cases of SD-Charlotte, LLC, RTHT Investments,
 LLC, SD Restaurant Group, LLC, SD-Missouri, LLC and Southern Deli Holdings, LLC
 (the “Debtors”) approving, among other things, the fixing of cure amounts (the “Cure
 Amounts”) related to the Debtors’ potential assumption, assignment and/or transfer of
 certain executory contracts, unexpired leases, and other agreements (the “Executory
 Contracts and Unexpired Leases”) listed on Exhibit A annexed hereto in connection with
 the sale (the “Sale”) of certain of the Debtor’s assets (the “Assets”). The Debtors may
 assume, assign, and/or transfer the Executory Contracts and Unexpired Leases to the
 Stalking Horse Bidder for the Assets under the bidding procedures (the “Bidding
 Procedures”) approved by the Bankruptcy Court and attached to the Bidding Procedures
 Order as Exhibit 1. A hearing to consider approval of the Sale of the Assets to the Stalking
 Horse Bidder free and clear of all liens, claims and encumbrances will be held before the
 Honorable Laura T. Beyer in the United States Bankruptcy Court for the Western District
 of North Carolina, 401 West Trade Street Charlotte, NC 28202 on April 8, 2020 at 10:00
 a.m. (EDT), or at such other time thereafter as counsel may be heard (the “Sale Hearing”).

        2.    On March 6, 2020, the Debtors filed and served the initial Notice of
 Assumption and Assignment on the parties on Exhibit A [Doc. No. 199] (the “Initial
 Notice”).


 1The   Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: SD-Charlotte,
     LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC (8294) and
     Southern Deli Holdings, LLC (9425).
 2   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
     Procedures Order.



                                                               1
 CHAR2\2266491v1
Case 20-30149      Doc 277     Filed 04/06/20 Entered 04/06/20 12:46:17            Desc Main
                                Document     Page 2 of 4



        3.    On March 20, 2020, the Debtors filed and served the Supplemental Notice
 of Assumption and Assignment on the parties noted therein. [Doc. No. 233].

        4.      You are receiving this second supplemental notice because you may be
 a counterparty to an Executory Contract or Unexpired Lease of the Debtors that
 potentially could be assumed and assigned to the Stalking Horse Bidder in connection
 with the Sale.

         5.      Pursuant to the Bidding Procedures Order, the Debtors have the right to
 supplement or amend Exhibit A to the Initial Notice as the proposed Cure Amounts are
 reconciled or agreed with counterparties to an Executory Contract or Unexpired Lease.
 Attached hereto is the amended Exhibit A for certain reconciled or amended Executory
 Contracts or Unexpired Leases that have been amended. This second supplement notice
 shall be filed and served on all affected parties.

         6.     The Debtors' proposed Cure Amounts may not reflect negotiated
 settlements or payments made pursuant to first-day orders that would reduce the proposed
 Cure Amounts. The Debtors are in the process of reconciling these numbers and reserve
 the right to amend the proposed cure amounts at any time, before or after the
 Cure/Assignment Objection Deadline. If the Debtors determine that the proposed Cure
 Amounts set forth in Exhibit A include any amounts previously paid, the proposed Cure
 Amounts will be adjusted to eliminate such amounts and the Debtors will serve a further
 revised notice setting forth updated proposed Cure Amounts to the applicable
 counterparties as soon as reasonably practicable following the determination that an
 adjustment is required. In the event that the proposed Cure Amounts in Exhibit A are
 amended, the notice filed later in time shall govern and supersede the earlier notice with
 respect to such modified amounts.

         7.      Any objection (the “Stalking Horse Adequate Assurance Objection”)
 concerning whether the Stalking Horse Bidder can provide adequate assurance of future
 performance as required by section 365 of the Bankruptcy Code must be in writing and set
 forth with specificity the nature of the objection. To be considered a timely Stalking Horse
 Adequate Assurance Objection, the Stalking Horse Adequate Assurance Objection must
 be filed with the Bankruptcy Court and served upon the Objection Notice Parties by no
 later than the later of (i) April 6, 2020 at 4:00 p.m. (EDT) and (ii) three business days
 prior to the Sale Hearing.

         8.     The Stalking Horse Bidder may determine to exclude any Executory
 Contract or Unexpired Lease from the list of Executory Contracts and Unexpired Leases
 proposed to be assumed and assigned under the Purchase Agreement or Stalking Horse
 Agreement through the Closing Date; provided, however, the non-Debtor party or parties
 to any such excluded contract or lease will be notified of such exclusion by written notice
 mailed within two (2) business days of such determination and the Debtors will file a notice
 of such determination with the Court.

        9.     The Debtors’ decision to sell, assign and/or transfer to the Stalking Horse
 Bidder the Executory Contracts and Unexpired Leases is subject to Court approval and the


                                              2
 CHAR2\2266491v1
Case 20-30149      Doc 277    Filed 04/06/20 Entered 04/06/20 12:46:17           Desc Main
                               Document     Page 3 of 4



 closing of the Sale. Accordingly, absent such closing, the Executory Contracts and
 Unexpired Leases shall not be deemed to be sold, assigned and/or transferred, and shall in
 all respects be subject to further administration under the Bankruptcy Code. The inclusion
 of any document on the list of Executory Contracts and Unexpired Leases shall not
 constitute or be deemed to be a determination or admission that such document is, in fact,
 an executory contract or unexpired lease within the meaning of the Bankruptcy Code (all
 rights with respect thereto being expressly reserved). Nor shall the inclusion of any
 document constitute an admission of liability by the Debtors or their estates.



  Dated: April 6, 2020                MOORE & VAN ALLEN PLLC

                                      /s/ Hillary B. Crabtree
                                      Zachary H. Smith (NC Bar 48993)
                                      Hillary B. Crabtree (NC Bar 26500)
                                      James Langdon (NC Bar 23241)
                                      Gabriel Mathless (NC Bar 48857)
                                      Joanne Wu (NC Bar 55044)
                                      100 N. Tryon Street, Suite 4700
                                      Charlotte, NC 28202
                                      Telephone: (704) 331-1000
                                      Facsimile: (704) 339-5968
                                      Email: zacharysmith@mvalaw.com
                                      Email: hillarycrabtree@mvalaw.com
                                      Email: jimlangdon@mvalaw.com
                                      Email: gabemathless@mvalaw.com
                                      Email: joannewu@mvalaw.com

                                      Counsel to the Debtors and Debtors-In-Possession




                                             3
 CHAR2\2266491v1
                                                                                          Exhibit A
                                                                           Executory Contracts and Unexpired Leases
                                                                                      with Cure Amounts

                                                                                                                                                                          Amended     Second Amended
    Debtor          Contract Counterparty                  Description                               Contract/Lease Title                      Contract Date Cure Amount Cure Amount Cure Amount
SD-Missouri, LLC NADG NNN SDI-VIC (GA), LP          Leases for Real Property   Lease Agreement by and between NADG NNN SDI-VIC (GA),                5/23/2018  $25,777.32  $15,555.28       $26,429.64
                                                                               LP and Sd-Missouri, LLC dated May 23, 2018
SD-Missouri, LLC National Retail Properties, Inc.   Leases for Real Property   Master Unitary Lease by and between National Retail                 5/30/2017                                                                    $221,800.89
                                                                               Properties, Inc. and SD-Missouri, LLC dated May 30, 2017.                                                           $518,390.14    $585,629.70
SD-Missouri, LLC National Retail Properties, LP     Leases for Real Property   Master Unitary Lease by and between National Retail                 5/30/2017                                                                    $455,078.71
                                                                               Properties, LP and SD-Missouri, LLC dated May 30, 2017.




                                                                                                                                                                            Case 20-30149
SD-Charlotte, LLC Store Master Funding III, LLC     Leases for Real Property   Master Lease Agreement by and between Store Master Funding          2/27/2013                                        $10,768.35    $146,418.19   $158,032.89
                                                                               III, LLC and Boom Holdings, LLC dated February 27, 2013.
SD-Missouri, LLC Spirit Master Funding, LLC         Leases for Real Property   Rent Lease Agreement by and between Spirit Master Funding,          3/30/2009
                                                                               LLC and SDI of Bristol, Tennessee, L.C. dated March 15, 1991
                                                                               as amended March 15, 1996 and March 30, 2009.
SD-Missouri, LLC Spirit Master Funding, LLC         Leases for Real Property   Rent Lease Agreement by and between Spirit Master Funding,          3/30/2009
                                                                               LLC and SDI of Christiansburg Virginia, L.C. dated November
                                                                               1, 1994 as amended March 15, 1996 and March 30, 2009.
SD-Missouri, LLC Spirit Master Funding, LLC         Leases for Real Property   Rent Lease Agreement by and between Spirit Master Funding,          3/30/2009
                                                                               LLC and SDI of Elizabethton, Tennessee L.C. dated June 1,




                                                                                                                                                                            Doc 277
                                                                               1993 as amended March 15, 1996 and March 30, 2009
SD-Missouri, LLC Spirit Master Funding, LLC         Leases for Real Property   Rent Lease Agreement by and between Spirit Master Funding,          3/30/2009
                                                                               LLC and SDI of Knoxville, Tennessee (Broadway), L.C. dated                                                          $58,495.82    $146,076.87
                                                                               March 24, 1995 as amended March 15, 1996 and March 30,
                                                                               2009.                                                                                                                                            $143,495.31
SD-Missouri, LLC Spirit Master Funding, LLC         Leases for Real Property   Rent Lease Agreement by and between Spirit Master Funding,          3/30/2009




                                                                                                                                                        Filed 04/06/20 Entered 04/06/20 12:46:17
                                                                                                                                                         Document
                                                                               LLC and SDI of Paluski, Virginia, L.C. dated October 15, 1993
                                                                               as amended March 15, 1996 and March 30, 2009
SD-Missouri, LLC Spirit Master Funding, LLC         Leases for Real Property   Rent Lease Agreement by and between Spirit Master Funding,          3/30/2009
                                                                               LLC and SDI of Radford, Virginia, L.C. dated November 1,
                                                                               1995 as amended March 15, 1996 and March 30, 2009.
SD-Missouri, LLC Spirit Master Funding, LLC         Leases for Real Property   Rent Lease Agreement by and between Spirit Master Funding,          3/30/2009
                                                                               LLC and SDI of Wytheville, Virginia, L.C. dated June 21, 1995




                                                                                                                                                                      Page 4 of 4
                                                                               as amended March 15, 1996 and March 30, 2009.
SD-Missouri, LLC Spirit Master Funding, LLC         Leases for Real Property   Rent Lease Agreement (Kingsport, Tennessee) by and with             3/30/2009
                                                                               Spirit Master Funding, LLC dated June 21, 1995 as amended
                                                                               March 15, 1996 and March 30, 2009.
SD-Missouri, LLC Vasilio & Eleni Gatsios            Leases for Real Property   Lease Agreement by and between Vasilio & Eleni Gatsios and          5/29/2018                                        $13,552.00      $8,177.93    $13,623.09
                                                                               SD-Missouri, LLC dated May 29, 2018.




                                                                                                                                                                            Desc Ma
SD-Charlotte, LLC, et al.,
Case No. 20-30149 (LTB)                                                                                                                                                                                                          Page 1 of 1
